Exhibit 10.3

 

AUXILIUM PHARMACEUTICALS, INC.

 

2004 EQUITY COMPENSATION PLAN

 

RESTRICTED STOCK GRANT AGREEMENT

 

This RESTRICTED STOCK GRANT AGREEMENT (this “Agreement”), dated as of the Date
of Grant set forth in the Summary of Grant, is delivered by Auxilium
Pharmaceuticals, Inc. (the “Company”), to the individual named in the Summary of
Grant (the “Grantee”).

 

RECITALS

 

A.              The Auxilium Pharmaceuticals, Inc. 2004 Equity Compensation
Plan, as amended (the “Plan”), provides for the grant of restricted stock in
accordance with the terms and conditions of the Plan.

 

B.               The Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of the Company has decided to make a restricted stock
grant as an inducement for the Grantee to promote the best interests of the
Company and its stockholders.

 

C.               The Plan and the Plan prospectus are available on our intranet
under “Human Resources” at
http://auxlink.auxilium.com/portal/page/portal/Login.  Paper copies of the Plan
and the Plan prospectus are also available upon request by contacting Human
Resources Department at jlarmstrong@auxilium.com or 1-484-321-2172.

 

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

 

Restricted Stock Grant.  Subject to the terms, restrictions and conditions set
forth in the Summary of Grant, this Agreement and the Plan, the Company hereby
grants to the Grantee shares of Company Stock in the amount and on the terms set
forth in the Summary of Grant, subject to the restrictions set forth below, in
the Summary of Grant, and in the Plan (the “Restricted Stock”).  Shares of
Restricted Stock may not be transferred by the Grantee or subjected to any
security interest until the shares have become vested pursuant to this Agreement
and the Plan.

 

Vesting and Nonassignability of Restricted Stock.

 

The shares of Restricted Stock shall become vested, and the restrictions
described in Sections 2(b) and 2(c) shall lapse, upon the Grantee’s satisfaction
of the requirements of the Vesting Schedule set forth in the Summary of Grant. 
If the Vesting Schedule set forth in the Summary of Grant would result in the
Grantee vesting in a fractional share of Restricted Stock, the number of shares
in which the Grantee becomes vested shall be rounded down to the nearest whole
share of Restricted Stock.

 

Except as otherwise provided in the Summary of Grant, if the Grantee ceases to
be employed by, or provide service to, the Employer for any reason before the
Restricted Stock fully vests, the shares of Restricted Stock that are not then
vested shall be forfeited and must be immediately returned to the Company.

 

--------------------------------------------------------------------------------


 

During the period before the shares of Restricted Stock vest (the “Restriction
Period”), the non-vested Restricted Stock may not be assigned, transferred,
pledged or otherwise disposed of by the Grantee.  Any attempt to assign,
transfer, pledge or otherwise dispose of the shares contrary to the provisions
hereof, and the levy of any execution, attachment or similar process upon the
shares, shall be null, void and without effect.

 

Issuance of Certificates.

 

Stock certificates representing the Restricted Stock may be issued by the
Company and held in escrow by the Company until the Restricted Stock vests, or
the Company may hold non-certificated shares until the Restricted Stock vests. 
During the Restriction Period, the Grantee shall receive any cash dividends with
respect to the shares of Restricted Stock, may vote the shares of Restricted
Stock and may participate in any distribution pursuant to a plan of dissolution
or complete liquidation of the Company.  In the event of a dividend or
distribution payable in stock or other property or a reclassification, split up
or similar event during the Restriction Period, the shares or other property
issued or declared with respect to the non-vested shares of Restricted Stock
shall be subject to the same terms and conditions relating to vesting as the
shares to which they relate.

 

When the Grantee obtains a vested right to shares of Restricted Stock, a
certificate representing the vested shares shall be issued to the Grantee, free
of the restrictions under Section 2 of this Agreement.

 

The obligation of the Company to deliver shares upon the vesting of the
Restricted Stock shall be subject to all applicable laws, rules, and regulations
and such approvals by governmental agencies as may be deemed appropriately to
comply with relevant securities laws and regulations.

 

Change of Control. Subject to Section 2(a), the provisions of the Plan
applicable to a Change of Control (as defined in the Plan) shall apply to the
Restricted Stock, and, in the event of a Change of Control, the Board may take
such actions as it deems appropriate pursuant to the Plan.

 

Grant Subject to Plan Provisions.  This Grant is made pursuant to the Plan, the
terms of which are incorporated herein by reference, and in all respects shall
be interpreted in accordance with the Plan.  The Grant is subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Board in accordance with the provisions of the Plan,
including, but not limited to, provisions pertaining to (a) rights and
obligations with respect to withholding taxes, (b) the registration,
qualification or listing of the shares, (c) changes in capitalization of the
Company, and (d) other requirements of applicable law. The Board shall have the
authority to interpret and construe the grant pursuant to the terms of the Plan,
and its Withholding.  The Grantee shall be required to pay to the Company, or
make other arrangements satisfactory to the Company to provide for the payment
of, any federal, state, local or other taxes that the Employer is required to
withhold with respect to the grant or vesting of the Restricted Stock.

 

Section 83(b) Election.  The Grantee hereby acknowledges that the Grantee has
been informed that, with respect to the Restricted Stock, the Grantee may file
an election with the Internal Revenue Service, within 30 days of the execution
of this Agreement, electing pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended, (the “Code”) to be taxed currently on any difference
between the purchase price of the Restricted Stock and

 

--------------------------------------------------------------------------------


 

their fair market value on the date of purchase.  Absent such an election,
taxable income will be measured and recognized by the Grantee at the time or
times at which the forfeiture restrictions on the Restricted Stock lapse.  The
Grantee is strongly encouraged to seek the advice of his or her own tax
consultants in connection with the issuance of the Restricted Stock and the
advisability of filing of the election under Section 83(b) of the Code.  A form
of Election under Section 83(b) is attached hereto as Exhibit A for reference.

 

THE GRANTEE ACKNOWLEDGES THAT IT IS NOT THE COMPANY’S, BUT RATHER THE GRANTEE’S
SOLE RESPONSIBILITY TO TIMELY FILE THE ELECTION UNDER SECTION 83(b).

 

No Employment or Other Rights.  This Grant shall not confer upon the Grantee any
right to be retained by or in the employ or service of the Employer and shall
not interfere in any way with the right of the Employer to terminate the
Grantee’s employment or service at any time. The right of the Employer to
terminate at will the Grantee’s employment or service at any time for any reason
is specifically reserved.

 

Assignment by Company.  The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company and to the Company’s
parents, subsidiaries, and affiliates.  This Agreement may be assigned by the
Company without the Grantee’s consent.

 

Applicable Law.  The validity, construction, interpretation and effect of this
instrument shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

 

Notice.  Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the Chief Executive Officer and President at
the corporate headquarters of the Company, and any notice to the Grantee shall
be addressed to such Grantee at the current address shown on the payroll of the
Employer, or to such other address as the Grantee may designate to the Employer
in writing. Any notice shall be delivered by hand, sent by telecopy or enclosed
in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this instrument, and the Grantee has placed his or her
signature hereon, effective as of the Date of Grant.

 

 

AUXILIUM PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

I hereby accept the grant of Restricted Stock described in this Agreement, and I
hereby agree to be bound by the terms of the Plan and this Agreement.  I hereby
further agree that all of the decisions and determinations of the Board shall be
final and binding.

 

 

Grantee:

 

 

--------------------------------------------------------------------------------


 

ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED

 

The undersigned taxpayer hereby makes an election pursuant to Section 83(b) of
the Internal Revenue Code of 1986, as amended, and the Treasury Regulations
thereunder (the “Regulations”), and in connection with this election supplies
the following information:

 

Name of taxpayer making election:

Address:

Social Security Number:

Tax Year for which election is being made:

 

The property with respect to which the election is being made consists of
                 shares of common stock of Auxilium Pharmaceuticals, Inc. (the
“Company”).

 

Date the property was transferred:                               (the “Date of
Grant”).

 

The stock is subject to forfeiture to the Company if the taxpayer ceases to be
employed by, or provide service to, the Company during the restriction period. 
The restriction period lapses according to the following schedule, if the
taxpayer is employed by, or providing service to, the Company from the Date of
Grant until the applicable vesting date:

 

Vesting Date

 

Shares Vested on Vesting Date

 

 

 

 

 

 

 

 

 

 

The fair market value at the time of the transfer of the stock (determined
without regard to any restriction other than a restriction which by its terms
will never lapse) is $               per share.

 

The amount paid for the stock is $         per share ($         aggregate
contribution).

 

A copy of this statement has been furnished to the Company (and to the
transferee of the Stock, if different from the taxpayer) as required by
§1.83-2(d) of the Regulations.

 

This statement is executed as of                                           .

 

 

 

 

Taxpayer

 

--------------------------------------------------------------------------------


 

INSTRUCTIONS FOR FILING SECTION 83(B) ELECTION

 

Attached is a form of election under section 83(b) of the Internal Revenue
Code.  If you wish to make such an election, you should complete, sign and date
the election and then proceed as follows:

 

1.             Execute three counterparts of your completed election (plus one
extra counterpart for each person other than you, if any who receives property
that is the subject of your election), retaining at least one photocopy for your
records.

 

2.              Send one counterpart to the Internal Revenue Service Center with
which you will file your Federal income tax return for the current year (e.g.,
Kansas City, Missouri for Pennsylvania residents) via certified mail, return
receipt requested.  THE ELECTION SHOULD BE SENT IMMEDIATELY, AS YOU ONLY HAVE 30
DAYS FROM THE ISSUANCE/PURCHASE/GRANT DATE WITHIN WHICH TO MAKE THE ELECTION -
NO WAIVERS, LATE FILINGS OR EXTENSIONS ARE PERMITTED.

 

3.              Deliver one counterpart of the completed election to the Company
for its files.

 

4.              If anyone other than you (e.g., one of your family members) will
receive property that is the subject of your election, deliver one counterpart
of the completed election to each such person.

 

5.              Attach one counterpart of the completed election to your Federal
income tax return for this year when you file that return next year.

 

--------------------------------------------------------------------------------


 

AUXILIUM PHARMACEUTICALS, INC.

2004 EQIDTY COMPENSATION PLAN

 

RESTRICTED STOCK GRANT AGREEMENT

 

Auxilium Pharmaceuticals, Inc. (the “Company”) has granted you restricted stock
under the Auxilium Pharmaceuticals, Inc. 2004 Equity Compensation Plan, as
amended (the “Plan”).  The terms of the grant are set forth in this Summary of
Grant, the Restricted Stock Grant Agreement (the “Agreement”) attached hereto
and the Plan.  You should read this Summary of Grant, the Agreement, and the
Plan, to fully understand the grant.

 

SUMMARY OF GRANT

 

Grantee:

[                    ]

 

 

Date of Grant:

[                    ]

 

 

Number of Shares

 

Subject to Grant:

[                    ] shares of Restricted Stock

 

 

Vesting Schedule:

The shares of Restricted Stock shall vest on the date of the annual meeting of
the Company’s stockholders next following the Date of Grant (the “Vesting
Date”)*; provided that if a Change of Control (as defined in the Plan) occurs
prior to the Vesting Date while the Grantee is employed by, or providing service
to, the Employer, the Option shall automatically accelerate and become fully
vested and exercisable as of the date of the Change of Control.

 

--------------------------------------------------------------------------------

*              The Grantee must be employed by, or providing service to, the
Employer (as defined in the Plan) on the applicable Vesting Date.

 

--------------------------------------------------------------------------------


 

Grantee Acceptance:

 

By signing the acknowledgement below, the Grantee hereby agrees to be bound by
the terms and conditions of the Plan, the Agreement and this Summary of Grant
and hereby accepts the shares of Restricted Stock in accordance with the terms
of this Summary of Grant, the Agreement and the Plan.  The Grantee hereby
accepts as binding, conclusive and final all decisions or interpretations of the
Compensation Committee of the Company’s Board of Directors (the “Committee”)
upon any questions arising under the Plan, this Summary of Grant or the
Agreement.

 

The Grantee acknowledges that the Plan and the Plan prospectus are available on
our intranet under “Human Resources” at
http://auxlink.auxilium.com/portal/page/portal/Login; provided that paper copies
of the Plan and the Plan prospectus are available upon request by contacting the
Human Resources Department at jlarmstrong@auxilium.com or 1-484-321-2172.

 

 

 

Agreed and accepted:

 

 

 

 

 

 

 

Grantee

 

 

 

 

 

 

 

Date

 

--------------------------------------------------------------------------------